Citation Nr: 1118673	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability of the left wrist.  

2.  Entitlement to service connection for a disability of the left thumb.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Air Force from April 1960 to September 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently receiving compensation for numerous service-connected disabilities.  Indeed, he was awarded a total disability rating due to individual unemployability, effective since January 2003.  

The Veteran now contends that he developed chronic disability of the left thumb and wrist as a result of his active service.  Specifically, he asserts that he injured his wrist in service between 1960 and 1968, while opening a hangar door at Edwards Air Force Base (AFB), with subsequent aggravation of the disability in 1970 during a helicopter accident.  There is no record of the Veteran's injury while opening a hangar door; however, the 1970 helicopter incident is well documented in the service treatment records and post-service treatment history, and it is clear there was some trauma to the back and to the upper extremities at that time.  

The Veteran also contends that he injured his hand at Vandenberg AFB, California, between 1974 and 1979, while using a drill.  The service treatment records do not indicate any treatment for a drill-related injury.  The Veteran has asserted that his service treatment records should document the injury to his left hand, and that if this is not the case, that it is possible that the service treatment records are not complete.  The Veteran alleged that this incident occurred at Vandenberg AFB, and the RO should inquire of the appropriate service department agency to ensure that all service treatment records are contained in the file.  Regardless of whether there are any outstanding service treatment records, the Board notes that the Veteran's testimony about an accident to the hand is consistent with the type of service he had in the Air Force.  Although current post-service records do not show any residual fracture in the left thumb, there is evidence of disability in the left wrist and upper extremity in the form of arthritis.  Given this, the Board is of the opinion that a VA examination should be afforded to address the nature and etiology of any left wrist and thumb disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran has submitted additional pertinent evidence that has not been considered by the RO.  He did not waive RO consideration.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully satisfied.

2.  Contact the appropriate service department agency and attempt to locate any additional service treatment records, particularly any records of treatment occurring between 1974 and 1979 at Vandenberg AFB, California.  If no additional records exist, it should be noted in the record.  If additional records are present, they must be associated with the file before any further adjudication can occur.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left wrist and thumb disability.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not that any current left thumb or wrist disability, if present, had causal origins in active service, to include as a result of the documented 1970 helicopter accident or the accident that allegedly occurred at Edwards AFB in the 1960s.  A detailed rationale should accompany any conclusions reached.  

4.  After conducting any additional indicated development, re-adjudicate the Veteran's claims.  If the claims remain denied, issue an appropriate supplemental statement of the case and forward the case to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


